Title: From John Adams to Sigourney, Ingraham, & Bromfield, 9 April 1781
From: Adams, John
To: Sigourney, Ingraham, & Bromfield (business)



Gentlemen
Leyden April 9th. 1781

I am engaged in some Affairs, which will oblige me to be absent from Amsterdam for some days if not for some Weeks, but when I return it will be necessary for me to have an House to put my Head in and Furniture, suitable for a Minister Plenipotentiary from the United States to receive and entertain Company &c. not in the Style of Sir J. Y. of 80.000 Guilders a Year, but however decent enough for my Character in Europe to dine in, with a Republican Citizen.
Will You Gentlemen do me the favour to hire me an House and purchase me Furniture? You may get me the most suitable House You can find, and You need not hesitate at any Price less than 3.000 Guilders a Year. You will however use your Prudence in getting the best House that is to be had, at as cheap a Rate as may be.
As to Furniture, it will not be necessary to get every thing at once, but You must get the necessary Kitchen Furniture, Four Beds suitable for Gentlemen to lodge in, and two at least suitable for Servants. There must be Chairs Tables &c. for one large Room to receive Company, and Chairs and Tables for another Room to do Business. I shall want a prudent skillful Man Servant to take Care of the House, Kitchen and Cellar. If I could find a Man and his Wife, who would live in the Kitchen and be capable of taking the Care of every thing, it would be most agreable to me.
I beg your Answer as soon as possible. I will chearfully allow You what Commissions you please upon this Business, and I ask the favour of You to take this Trouble upon You, rather than Mr. De Neufville, who I suppose would oblige me, because You are better acquainted with American Ideas.

Mr. De Neufville, or the House of Horneca, Fitzeau & Co. will I presume furnish You the Money, or I will send it to You as You choose—the sooner the better. If it does not agree with your affairs to undertake this Business, I should be obliged to You to let me know immediately, that I may desire some other to do it.
I am Gentlemen with Esteem and Respect, your Friend & Hble Servant.
